GOODWIN, Circuit Judge,
concurring:
While I agree that we should remand for discovery regarding the nature and extent of the ex parte contacts at issue, I do not join in that part of the opinion which holds that the President is subject to the APA’s ban on ex parte communications.
In deciding the questions actually presented in this case, I agree that all of the executive and cabinet level officials involved here are subject to APA’s ban on ex parte communications. This holding, however, does not require us to answer the still open question whether the President himself also falls within the rule’s purview.
As the opinion acknowledges in a footnote, there is no evidence in the record that the then-incumbent President made any ex parte contacts with members of the “God Squad.” See Opinion at 1544 n. 23. Accordingly, we have no need to reach the issue whether the President is himself subject to the APA’s ban on ex parte communications — a question which presents troubling separation of powers problems. While the amended opinion distinguishes Franklin v. Massachusetts, — U.S. -, 112 S.Ct. 2767, 120 L.Ed.2d 636 (1992), in reaching its holding, I would not address this question until it is squarely presented.